United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-3748
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Jose Ramon Bustillos,                    *
                                         *    [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: July 2, 2001
                                Filed: July 6, 2001
                                    ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

        Following a conditional guilty plea to conspiring to distribute cocaine, in
violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B), and 846, Jose Ramon Bustillos
challenges the district court’s1 denial of his motion to suppress evidence seized during
a traffic stop. Having carefully reviewed the record, including the testimony presented
at the suppression hearing, we agree with the district court that the traffic stop was
lawful, given that the officer involved had reason to believe the car that appellant was

      1
      The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota, adopting the report and recommendation of the Honorable Arthur J.
Boylan, United States Magistrate Judge for the District of Minnesota.
driving was unregistered. We also agree that appellant was not detained for an
unreasonable length of time after the stop. See United States v. Peltier, 217 F.3d 608,
610 (8th Cir. 2000) (traffic stop was lawful where vehicle had no license plate and
tinted windows prevented deputy from seeing temporary registration application);
United States v. Allegree, 175 F.3d 648, 650 (8th Cir.) (officer reasonably believed,
although mistakenly, that vehicle violated operating statutes and thus was entitled to
stop car; because officer’s suspicions were aroused during traffic stop, he was entitled
to expand scope of questioning and subsequent voluntary consent to search was valid),
cert. denied 528 U.S. 958 (1999); United States v. $404,905.00 in U.S. Currency, 182
F.3d 643, 647 (8th Cir. 1999) (following valid traffic stop, officer may detain motorist
while completing routine but time-consuming tasks, such as computerized checks of
vehicle’s registration, driver’s license, and criminal history), cert. denied, 528 U.S.
1161 (2000).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-